IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Rose Perri,                          :
                          Petitioner :
                                     :
     v.                              :
                                     :
Unemployment Compensation            :
Board of Review,                     :
                          Respondent :            No. 1515 C.D. 2015



                                       ORDER



              NOW, March 7, 2016, upon consideration of petitioner’s application for

reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge